McDermott Will & Emery LLP 28 State Street Boston, Massachusetts 02109-1775 Office: 617/535-4034 Facsimile: 617/535-3800 June 8, 2012 VIA EDGAR Terence O’Brien, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0405 Re:Comment Letter Dated May 30, 2012 Regarding Rogers Corporation Form 10-K for the fiscal year Ended December 31, 2011 Filed February 17, 2012 Form 10-Q for the period Ended March 31, 2012 Filed May 2, 2012 File No. 1-4347 Dear Mr. O’Brien: This to confirm on behalf of Rogers Corporation. (the "Company") that the Company intends to respond to the comment letter by response letter filed on EDGAR as soon as practicable and not later than June 27, 2012, as discussed with your colleague Tracey Smith in a telephone conversation today. Very truly yours, /s/ David A. Cifrino, P.C. cc:Tracey Smith, Staff Accountant, SEC Dennis M. Loughran, Chief Financial Officer, , Rogers Corporation Ronald J. Pelletier, Corporate Controller, Rogers Corporation
